DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
 	The disclosure is objected to because of the following informalities:
 	(1) para.0099 of specification recites “the outer body 11 and the inner body 12” should be changed to “the outer body 12 and the inner body 11”. There are numerous errors repeated in the specification. Please correct them accordingly.
Appropriate correction is required.


Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an inner body disposed inside of the outer body” (However, fig.14 shows an inner body 12 is outside of outer body 11). Examiner suggest to amend the specification because an inner body should be 11 and outer body should be 12. 
 	must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Atmaca (WO 2011/078814) and Wilson et al. (US 2010/0170892).
 	Regarding claim 1, Atmaca discloses “an electric kettle” (fig.1), comprising: 
 	“a body made of a metal material” (figs.1-3, 1 and 3 and on pg.5, i.e., 1. Inner stainless body. 2. Outer stainless body), having “a cylindrical shape with an open upper surface and an open lower surface” (fig.2), and comprising “an outer body” (3) forming an outer appearance and “an inner body” (1) disposed inside of “the outer body” (3); 
 	“an upper body” (annotated fig.2) mounted on an upper end of the body and extending upward along the upper end of the body; 
 	“a lid” (15) coupled to “the upper body” (annotated fig.2) to open and close the open upper surface of the body; 
 	“a spout” (6) that protrudes from “a first side of the upper body” (left side of the upper body is the first side) to pour fluid; 
 	“a handle” (20) connected to “a second side of the upper body” (right side of the upper body) facing “the spout” (6); 
 	“a heating module” (2) provided inside of “the body” (3) to heat fluid contained in “the inner body” (1); and 
 	“a base” (25) on which “a lower surface of the body” (lower surface of 3) is seated and that supplies power to “the heating module” (2) in a state in which “the body” (1 and 3) is seated, wherein “the upper body” (annotated fig.2) comprises: 
 	 	“a body top” (annotated fig.2) made of upper portion of 3); and 
 		“a seating member” (5) configured to connect “an inner surface of the body top” (fig.1, shows the seating member 5 is connected to the body top. See annotated fig.1) and “an inner surface of the inner body” (annotated fig.1) such that “the upper body and the body are connected inside” (annotated figs.1-2 show that the upper body and the portion of body 1 are connected inside).
 	Atmaca teaches a body top is made of stainless. However, Atmaca is silent regarding a body top made of a same material as a material of the body. 
 	Wilson et al. teaches “a body top” (18. Para.0019, i.e., The filter column 
16 and cap 18 are constructed from any suitable, durable metal, preferably 
stainless steel) made of a same material as a material of “the body” (12. Para.0018, i.e., Preferably, the vessel 12 has a kettle or teapot shape, including a spout for pouring liquid from the vessel, and is constructed of any suitable material, such as glass, non-ferrous metals including copper and aluminum, stainless steel, nickel alloys, plastic or ceramic).
 	Regarding claim 2, Atmaca discloses “the inner body, the outer body, and the body top are made of a same material” (Atmaca, on page 5, the inner body 1 and outer body 3 is made of stainless.  Wilson et al. teaches the body top 18 is made of stainless).
 	Regarding claim 4, Atmaca discloses “the inner body and the outer body are spaced apart from each other to form a heat insulation space” (fig.1 shows the inner body 1 and outer body 3 are spaced apart from each other to form a heat insulation space or vacuum space).


 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Atmaca (WO 2011/078814) and Wilson et al. (US 2010/0170892) as applied in claims 1-2 and 4 above, and further in view of LV (US 2016/0037957).
 	Regarding claim 3, modified Atmaca discloses all the features of claim limitations as set forth above except for an outer diameter of the body top is equal to an outer diameter of the outer body.
 	LV teaches “an outer diameter of the body top is equal to an outer diameter of the outer body” (annotated fig.1A). Atmaca teaches an electrical kettle device. LV teaches an electrical kettle device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Atmaca with LV, by modifying Atmaca’s body top diameter and outer body diameter according to LV’s body top diameter and outer body diameter, to provide desired shape configuration for the kettle. 



	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Atmaca (WO 2011/078814) and Wilson et al. (US 2010/0170892) as applied in claims 1-2 and 4 above, and further in view of Fujiwara (JP 2012147830).
 	Regarding claim 6, modified Atmaca discloses “the handle comprises: an operation portion configured to operate the electric kettle” (on/off button 19 is on the handle 6).
 	Modified Atmaca is silent regarding a printed circuit board (PCB) configured to control the heating module provided inside of the body.
 	Fujiwara teaches “a printed circuit board (PCB) configured to control the heating module provided inside of the body” (para.0030-0032 and 0051, i.e., a power supply board 15 for controlling energization to the water heater 4, the boiling detection sensor 65, and the operation lever switch 7 is arranged. Examiner takes Official Notice that it is well known in the art that a circuit board is a printed circuit board). Modified Atmaca teaches an electric kettle. Fujiwara teaches an electric kettle. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Atmaca with Fujiwara, by replacing Atmaca’s control circuit with Fujiwara’s control circuit, to provide control of water heater (par.0051) as taught by Fujiwara. 
 	Regarding claim 7, modified Atmaca discloses “an electric wire” (Fujiwara, the lines connected between 7 and 15) that connects “the PCB to the heating module” (Fujiwara, 15) is guided through a space between “the outer body” (Fujiwara, 12a) and “the inner body” (Fujiwara, the surface opposite the outer body 12a).


 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Atmaca (WO 2011/078814) and Wilson et al. (US 2010/0170892) as applied in claims 1-2 and 4 above, and further in view of Collinson (GB 2442769)
 	Regarding claim 19, modified Atmaca discloses all the features of claim limitations as set forth above except for the outer body is formed in a cylindrical shape and is formed such that an upper end and a lower end of an outer surface thereof have a same outer diameter.
 	Collinson teaches “the outer body” (3) is formed in a cylindrical shape and is formed such that “an upper end and a lower end of an outer surface thereof have a same outer diameter” (3 having an upper end and a lower end having the same outer diameter). Modified Atmaca teaches an electric kettle. Fujiwara teaches an electric kettle. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Atmaca with Collinson, by modifying the shape of Atmaca’s outer body according to Collinson’s outer body, to provide desired shape based on user preference. 



 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Atmaca (WO 2011/078814) and Wilson et al. (US 2010/0170892) as applied in claims 1-2 and 4 above, and further in view of Xiao (CN 207627077 U) and Lin (US 6,352,168)
 	Regarding claim 20, modified Atmaca discloses “the outer body” (Wilson et al., 12. Para.0018, i.e., Preferably, the vessel 12 has a kettle or teapot shape, including a spout for pouring liquid from the vessel, and is constructed of any suitable material, such as glass, non-ferrous metals including copper and aluminum, stainless steel, nickel alloys, plastic or ceramic), and “the body top” (Wilson et al., 18. Para.0019, i.e., The filter column 16 and cap 18 are constructed from any suitable, durable metal, preferably stainless steel) are made of the same stainless steel.
 	Modified Atmaca is silent regarding an outer surface of the base is made of stainless steel. 
 	Xiao teaches “an outer surface of the base is made of stainless steel” (para.0025, i.e., the top part of the base is provided with a stainless steel plate). Modified Atmaca teaches an electric kettle. Xiao teaches an electric kettle. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Atmaca with Xiao, by adding Xiao’s stainless steel to Atmaca’s base, to provide rigid support.
 	Modified Atmaca is silent regarding an outer surface of the base, the outer body, and the body top are formed in a cylindrical shape having a same outer diameter.
 	Lin teaches “an outer surface of the base, the outer body, and the body top are formed in a cylindrical shape having a same outer diameter” (an outer surface of the base 1, the outer body 3, and the body top 15 are formed in a cylindrical shape having a same outer diameter). Modified Atmaca teaches a kettle. Lin teaches a kettle. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Atmaca with Lin, by modifying Atmaca’s base surface according to Lin’s base surface to provide a rigid surface for support kettle. 





    PNG
    media_image1.png
    1711
    1060
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1574
    1023
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1502
    1004
    media_image3.png
    Greyscale


Allowable Subject Matter
 	Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 21 is allowed.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761